                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


DIXIE GRIFFITH, et al.,

               Plaintiffs,
                                                       Civil Action 2:17-cv-763
                                                       Judge George C. Smith
       v.                                              Magistrate Judge Chelsey M. Vascura


TRACTOR SUPPLY COMPANY, et al.,

               Defendants.


                             REPORT AND RECOMMENDATION

       This matter is before the undersigned for a Report and Recommendation on the Court’s

September 20, 2018 and November 29, 2018 Show Cause Orders. (ECF Nos. 33 and 38.) For

the reasons that follow, it is RECOMMENDED that Plaintiffs’ action be DISMISSED WITH

PREJUDICE pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute.

                                                I.

       This action was removed to this Court on August 29, 2017. (ECF No. 1.) On

September 20, 2018, the Court ordered Plaintiffs to show cause, within fourteen (14) days, why

their claims against Defendant Gregory Smith should not be dismissed for failure to file a motion

for default judgment against him. (ECF No. 33.) On October 22, 2018, Plaintiffs’ attorney

filed an amended motion to withdraw as counsel, asserting that he had lost contact with Plaintiffs

despite his repeated efforts to communicate with them. (ECF No. 36.) On November 13,

2018, the Court granted Plaintiffs’ attorney’s Motion to Withdraw as Counsel and scheduled a

telephonic status conference for November 29, 2018. (ECF No. 37.) The Court directed the
Clerk to send a copy of the November 13, 2018 Order to Plaintiffs and specifically advised that

“Plaintiffs, who are no[w] proceeding pro se, must appear for the conference and are advised that

failure to do so could result in sanctions, including the sanction of dismissal for failure to

prosecute.” (Id. at 2.) Plaintiffs failed to call in for the November 29, 2018 telephonic status

conference. (ECF No. 38.) The Court therefore ordered Plaintiffs to show cause why they

failed to call in for the conference within fourteen days, again cautioning Plaintiffs that “failure

to respond to th[e] Show Cause Order may result in sanctions, including the sanction of dismissal

of this action for failure to prosecute.” (ECF No. 38 at 2.) To date, Plaintiffs have not

responded to either the September 20, 2018 Show Cause Order or the November 29, 2018 Show

Cause Order. (ECF Nos. 33 and 38.)

                                                  II.

       Under the circumstances presented in the instant case, the undersigned recommends

dismissal of Plaintiffs’ action pursuant to Rule 41(b). The Court’s inherent authority to dismiss

a plaintiff’s action because of his or her failure to prosecute is expressly recognized in Rule

41(b), which authorizes involuntary dismissal for failure to prosecute or to comply with rules of

procedure or court orders. See Fed. R. Civ. P. 41(b); Chambers v. Nasco, Inc., 501 U.S. 32, 49

(1991) (noting that “a federal district court has the inherent power to dismiss a case sua sponte

for failure to prosecute” as recognized in Link v. Wabash R.R. Co., 370 U.S. 626, 629–32

(1962)). “This measure is available to the district court as a tool to effect management of its

docket and avoidance of unnecessary burdens on the tax-supported courts and opposing parties.”

Knoll v. AT & T, 176 F.3d 359, 63 (6th Cir. 1999).

       The Sixth Circuit directs the district courts to consider the following four factors in


                                                  2
deciding whether to dismiss an action for failure to prosecute under Rule 41(b):

        (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
        the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
        dismissed party was warned that failure to cooperate could lead to dismissal; and
        (4) whether less drastic sanctions were imposed or considered before dismissal was
        ordered.

Schafer v. City of Defiance Police Dep’t., 529 F.3d 731, 737 (6th Cir. 2008) (citing Knoll, 176

F.3d at 363). “‘Although typically none of the factors is outcome dispositive, . . . a case is

properly dismissed by the district court where there is a clear record of delay or contumacious

conduct.’” Schafer, 529 F.3d at 737 (quoting Knoll, 176 F.3d at 363).

                                                 III.

        Here, Plaintiffs failed to comply with the Court’s express orders that they show cause for

(1) failure to move for default judgment against Defendant Gregory Smith, and (2) failure to call

in for the November 29, 2018 telephonic status conference. Moreover, the Court explicitly

cautioned Plaintiffs on multiple occasions that failure to comply with the Court’s Orders would

result in dismissal of this action. See Stough v. Mayville Cmty. Schs., 138 F.3d 612, 615 (6th

Cir. 1998) (noting that “[p]rior notice, or lack thereof, is . . . a key consideration” in whether

dismissal under rule 41(b) is appropriate). Plaintiffs’ failure to timely comply with clear Orders

of the Court, which established reasonable deadlines for compliance, constitutes bad faith or

contumacious conduct. See Steward v. Cty. of Jackson, Tenn., 8 F. App’x 294, 296 (6th Cir.

2001) (concluding that a plaintiff’s failure to comply with a court’s order “constitute[d] bad faith

or contumacious conduct and justifie[d] dismissal”). Because Plaintiffs have missed deadlines

and disregarded Court orders, the undersigned concludes that no alternative sanction would

protect the integrity of the pretrial process.

                                                   3
        It is therefore RECOMMENDED that the Court DISMISS THIS ACTION WITH

PREJUDICE under Rule 41(b).

                                PROCEDURE ON OBJECTIONS

        If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed, appellate

review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d 981, 994

(6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to specify the

issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation omitted)).




                                                   4
     /s/ Chelsey M. Vascura
    CHELSEY M. VASCURA
    UNITED STATES MAGISTRATE JUDGE




5
